



WARNING

This is a case under the
Child, Youth and Family
Services Act, 2017
and subject to subsections 87(8) and 87(9) of this
legislation.
These subsections and subsection 142(3) of
the
Child, Youth and Services Act, 2017
, which
deals with the
consequences of failure to comply, read as follows:

87
(8)
Prohibition
re identifying child
 No person shall publish or make public
information that has the effect of identifying a child who is a witness at or a
participant in a hearing or the subject of a proceeding, or the childs parent
or foster parent or a member of the childs family.

(9)
Prohibition re identifying person charged
 The court may make an order prohibiting the publication of information
that has the effect of identifying a person charged with an offence under this
Part.



142
(3)
Offences
re publication
 A person who contravenes subsection 87(8) or 134(11)
(publication of identifying information) or an order prohibiting publication
made under clause 87(7)(
c
) or subsection 87(9), and a director, officer
or employee of a corporation who authorizes, permits or concurs in such a
contravention by the corporation, is guilty of an offence and on conviction is
liable to a fine of not more than $10,000 or to imprisonment for a term of not
more than three years, or to both.





COURT OF APPEAL FOR ONTARIO

CITATION: Windsor-Essex Childrens Aid
Society v. J.C., 2020 ONCA 328

DATE: 20200527

DOCKET:
C67138 (
M51549
)

Benotto, Zarnett and Thorburn
JJ.A.

BETWEEN

Windsor-Essex Childrens Aid
Society

Applicant
(Respondent on Appeal)

and

J.C. and J.C.

Respondents
(Appellants on Appeal)

Aileen Manalang, for the appellants

Ronald Burnett, for the respondent

Heard by video conference on May 26, 2020

On appeal from the judgment of Justice
Hebner of the Superior Court of Justice dated May 31, 2019, with reasons
reported at 2019 ONSC 3337.

REASONS FOR DECISION

[1]

This is the second appeal relating to the
protection of a four-year old child. The Ontario Court found that the child was
in need of protection but that he could be adequately protected by a one-year
supervision order requiring that the father not be left alone with him. The
Society appealed to the Superior Court which allowed the appeal substituting a
protection order and disposition placing the child in the care of his
grandmother and uncle where the childs two siblings reside.

[2]

The respondent brought a motion before the panel
for directions since the matter is now back before the Ontario Court on a
Status Review and the parents have consented to an order that the child reside
in the grandmothers home. Given the changing situation regarding the child,
this matter is properly before the Ontario Court where the presiding judge will
consider the evidence.

[3]

The appeal is dismissed as moot.

M.L.
Benotto J.A.

B.
Zarnett J.A.

Thorburn
J.A.


